Citation Nr: 1528360	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from May 1984 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has since been transferred to the RO in Roanoke, Virginia.  In March 2012, the Board remanded the case for further development.  


FINDING OF FACT

The Veteran's cervical spine degenerative disc disease has been manifested by painful motion; however, forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less,  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service medical records and the reports of VA examinations.   Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.

The most recent VA examination to assess the severity of the Veteran's cervical spine disability was conducted in March 2013.  This examination appropriately considered all necessary aspects of the nature and severity of the disability for rating purposes.  Additionally, there is no indication in the record that the Veteran's cervical spine disability has worsened since this examination and neither the Veteran nor her representative has alleged such worsening.  Thus, the examination is considered sufficiently contemporaneous for rating purposes.  

The Board notes that no further RO action is necessary prior to appellate consideration of the claim.  

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's cervical spine disability has not varied significantly during the appeal period.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's cervical spine disability, diagnosed as degenerative disc disease, is rated under Diagnostic Code 5243.  Generally, disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes (when intervertebral disc syndrome is present), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula provides for assignment of a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Codes 5235-5243.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note 2.  See also Plate V, 38 C.F.R. § 4.71a.

As alluded to above, when present, intervertebral disc syndrome (IVDS) of the cervical spine may be rated under the General Rating Formula or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In a July 2006 rating decision, the Winston-Salem North Carolina RO granted service connection for cervical spine degenerative disc disease and assigned a 10 percent rating effective July 1, 2006, the day after the Veteran's discharge from service.  In April 2009, the Veteran filed a claim for an increased rating.  She reported that she had constant pain in her neck and that her range of motion was significantly reduced.  

The Veteran was afforded medical examinations to assess the severity of her cervical spine disability in May 2009 and March 2013.  These examinations showed forward flexion of the cervical spine of at least 45 degrees and combined range of motion of at least 245 degrees.  Also, muscle spasm or guarding was not shown during any of the examinations, nor was abnormal gait or abnormal spinal contour.  Additionally, anklylosis was neither shown nor alleged.  Further, both medical examiners found that the Veteran did not have IVDS. Moreover, there is no medical evidence of record to the contrary (i.e. evidence tending to indicate that the Veteran has cervical spine forward flexion of 30 degrees or less; combined range of motion of the cervical spine of 170 degrees or less; muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour or any level of anklylosis).  

Notably, an August 2008 private treatment record showed that the Veteran was experiencing right side neck pain with decreased mobility when bending her head to the left and turning her head to the left but there is no indication that these limitations resulted in combined range of motion of the cervical spine of 170 degrees or less, as her range of motion was determined to be "otherwise O.K", indicating the presence of normal range of motion in the other directions (i.e. flexion, extension, right lateral flexion and right rotation).  The Board also notes that the March 2013 VA examiner did indicate that the Veteran moved slowly, in hopes of avoiding experiencing a muscle spasm.  However, there is no indication that any such spasm has resulted in an abnormal gait or abnormal spinal contour, nor has the Veteran alleged such an effect from any spasms she experiences.  Consequently, the medical evidence provides no basis for assigning a scehdular rating in excess of 10 percent for the cervical spine degenerative disc disease under the General Rating Formula.   

Also, both examiners found that the Veteran did not have IVDS and there is no other medical evidence showing a finding of IVDS.  Additionally, even if IVDS were present, the Veteran is not shown to have any incapacitating episodes requiring bedrest prescribed by a physician.  Consequently, there is no basis for assigning a rating in excess of 10 percent based on incapacitating episodes.  Further, neurological impairment associated with the Veteran's cervical spine disability is also not shown, as neither medical examiner diagnosed any such associated impairment; as there is no other medical evidence showing such impairment; and as the Veteran has not specifically alleged that she suffers from such impairment.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, during the May 2009 VA examination, the examiner specifically found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Similarly, during the March 2013 VA examination, the examiner determined that the Veteran did not have any additional limitation of motion after repetitive use testing.  Additionally, while she has reported experiencing flare-ups, which limit the amount of time she can spend on the computer or use her laptop, which make it difficult to carry her 30 pound camera bag at work, and which can occur while driving, she has also reported missing only a very minimal amount of work due to her cervical spine problems.
     
The Veteran has also more generally reported sometimes experiencing stiffness to the point where she cannot turn her head, along with weakness, symptoms that necessitate her taking a break from working at her computer.  She has also reported neck pain at times stemming from physical activity and stress and the evidence shows that she has received past steroid injections for both back and neck pain.  Additionally, she has reported obtaining pain relief of both the back and neck through use of prescription medication such as Flexeril, Vicodin and Motrin, chiropractic treatment, hot yoga and deep muscle massage.  However, she has indicated that she is able to function even when experiencing pain, either with use of medication of by utilizing bedrest for relief.  Considering these reported limitations in conjunction with the objective findings mentioned above, the Board finds that overall, the Veteran is adequately compensated for the functional loss associated with her cervical spine disability through assignment of the existing 10 percent rating.  In this regard, the Board once again notes that she has missed only a very minimal amount of work due to her cervical spine problems.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

In sum, the evidence does not present a basis for assigning a rating in excess of 10 percent for the cervical spine disability and the claim for increase must be denied.   


ORDER

Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease is denied.    



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


